Citation Nr: 1012376	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-16 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 
1967.  

This appeal arises from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which granted service connection for 
diabetes mellitus and assigned a 20 percent rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking a higher initial rating for diabetes 
mellitus.  (The evaluation of his separately service 
connected disabilities secondary to diabetes are not in 
appellate status, i.e., renal insufficiency with 
hypertension, hypertensive cardiovascular disease with 
congestive heart failure, and bilateral lower extremity 
peripheral neuropathy.)  A higher rating for diabetes 
requires evidence his diabetes mellitus requires use of 
insulin, restricted diet and regulation of activities.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).  The 
evidence includes VA records dated in May 2008 which reflect 
a recommendation the Veteran start taking insulin as his 
diabetes was poorly controlled on multiple oral medications.  
In addition, his private physician in May 2006 stated his 
activities were regulated.  There are no VA records dated 
after May 2008 in the claims folder.  The Veteran's records 
of treatment since May 2008 may be of great probative value 
in ascertaining if the Veteran has begun taking insulin for 
treatment of his diabetes mellitus.  The claim must be 
remanded to obtain any records of treatment received since 
May 2008.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
health care providers who have treated 
since May 2008 for diabetes mellitus.  
With any necessary authorization from 
the Veteran, VA should attempt to obtain 
copies of pertinent treatment records 
identified.  

2.  The evidence should then be 
reviewed, and if the benefit sought on 
appeal remains denied the Veteran and 
his representative should be provided 
with an appropriate supplemental 
statement of the case and be given 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


